r THE COURT.
Epitomized Opinion
Szakal was indicted for transporting whiskey in i City of Dayton. As the affidavit under which ; defendant was convicted did not state the places >m which and to which said transportation was d, or explain a failure so to do, the accused imed that it was insufficient. In sustaining the iviction, the Court of Appeals held:
I. The criminal act charged in the affidavit, ■to/ ;, transport’ng liquor, is definitely set forth in : statute and where the affidavit follows the lan-ige of the statute it is sufficient. (Citing Oras State, decided by Judge Snediker of the Common s Court of Montgomery County.)